PER CURIAM.
The mother, J.B.P.F.,1 appeals from an order of dependency and an order of termination of parental rights respecting her child, A.P. Although the appeals were brought separately, we sua sponte consolidate them for the purpose of this opinion. We find that the orders of dependency and termination are both supported by competent substantial evidence and we affirm.
We reject the mother’s claim that the trial court lacked jurisdiction to proceed with the adjudicatory hearing on the termination of parental rights case while an appeal of the underlying dependency action was pending. While it may be prudent in a given case for the trial court to await the outcome of an appeal of the underlying dependency action prior to continuing with a termination case, the decision to stay the termination case in such an instance is a matter of judicial discretion, and not jurisdiction. See Dep’t of Children & Families v. L.D., 840 So.2d *1290432 (Fla. 5th DCA 2003). Additionally, no relinquishment of jurisdiction was necessary to allow the trial court to proceed with the termination proceedings since there was no possibility that the trial court’s ruling in the termination case would alter, or otherwise affect the prior ruling in the dependency case.2 Cf. Brandenton Group, Inc. v. Dep’t of Legal Affairs, 701 So.2d 1170, 1180 (Fla. 5th DCA 1997)(stating that “[t]he lower court is prohibited only from altering the order or acting in any manner with respect to its appealed order as might frustrate the efforts of the appellate court or render moot its labors”), approved in part & quashed in part, 727 So.2d 199 (Fla.1998).
We have examined the other issues raised on appeal and find no error. Accordingly, the orders of dependency and termination of parental rights in the instant case are AFFIRMED.
WARNER, STEVENSON and GROSS, JJ., concur.

. The mother is listed as J.B.P. in case number 4D03-4113.


. Of course, as the trial judge recognized, it was possible that the ruling on the appeal of the dependency order could have had an effect on the termination proceedings.